Title: To Thomas Jefferson from William Kilty, 10 October 1805
From: Kilty, William,Cranch, William
To: Jefferson, Thomas


                  
                     District of Columbia
                        Washington County Sct October 10th 1805
                  
                  
                    In the Case of Henry Fisher who was fined for an Assault and Battery on his Wife; the Court during the Sitting of the same Term, were induced by a representation of his Circumstances to Strike out this Judgement and to enter one for a less Sum—They have since been applied to by the Wife and the daughter of Fisher and have also reason to beleive from other information that He is unable to Pay the fine and Costs as they now Stand—And Considering his imprisonment Since some time in August—as a Sufficient punishment, They are induced Respectfully to recommend to the President a remission of the fine and fees against Henry Fisher So that He may be released from Prison 
                  
                     W Kilty
                     
                     W. Cranch
                     
                  
                  
                     
                        Let a pardon issue
                  
                  
                     Th: Jefferson
                     
                     Oct. 10: 1805.
                  
               